Citation Nr: 1810907	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-03 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for a left leg (knee and ankle) disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to October 2009.  He had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in June 2013, March 2016, March 2017, and November 2017 and remanded for additional development.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU is part of an increased or initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record indicates that as of April 2017 the Veteran continued to be employed, although he was no longer able to participate in overseas deployment for his employer.  As such, an informal claim for TDIU is not currently before the Board.


FINDINGS OF FACT

1.  During the period on appeal, the record shows that the Veteran's removal of cartilage resulted in consistent symptoms of stiffness, tenderness, pain, and a buckling sensation.

2.  During the period on appeal, the record shows that the Veteran's left knee has arthritis with painful motion.

3.  During the period on appeal, the record shows that the Veteran's left ankle has pain on motion.



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating for symptomatic removal of left knee cartilage, but no higher, have been met.  8 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Code 5259.

2.  The criteria for an initial 10 percent rating for left knee arthritis with painful motion, but no higher, have been met.  8 U.S.C. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003.

3.  The criteria for an initial 10 percent rating for painful ankle motion, but no higher, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5271.

4.  The three 10 percent ratings assigned in this decision under Diagnostic Codes 5259, 5003, and 5271 result in a higher rating than the previously assigned 20 percent rating under Diagnostic Code 5262.  As such, the three 10 percent ratings under Diagnostic Codes 5259, 5003, and 5271 will replace the rating under Diagnostic Code 5262, which will be discontinued.  38 U.S.C. §§ 1155, 5107 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met in a March 2008 letter to the Veteran.  The Veteran has not alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The record includes the Veteran's service treatment and personnel records.  All released or submitted private treatment records have also been associated with the claims file.  All available VA treatment records have been obtained.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

With respect to VA examinations, VA has provided the Veteran with examinations in May 2008, August 2013 (left knee), September 2013 (left ankle), July 2016, and April 2017.  In the November 2017 Board remand, the AOJ was directed to schedule the Veteran for another VA examination to evaluate the Veteran's claims of experiencing flare-ups.  The AOJ sent a letter dated November 27, 2017 notifying the Veteran that VA would be scheduling him for an examination.  In order to notify the Veteran of the VA examination date, time, and location, the AOJ called the Veteran several times on four different phone numbers, including a phone number provided by the Veteran's sister.  The AOJ left voicemail messages on two of those numbers.  See November 2017 report of general information; November 2017 email correspondence; and December 2017 reports of general information.  

The Veteran never responded to the November 27, 2017 letter or the phone calls.  The Veteran did not RSVP for the December 11, 2017 VA examination scheduled for him, so it was cancelled.  See December 207 email correspondence.  The February 2017 appellate brief submitted by the Veteran's representative did not provide good cause for the Veteran missing the VA examination, nor even mention the scheduled VA examination at all.

The Board is therefore left in a situation legally analogous to a Veteran's failure to report for an examination.  Governing regulation provides that for original claims, such as the instant appeal, where the claimant without good cause fails to report for an examination, the claim must be decided based on the evidence of record.  38 C.F.R. § 3.655 (2017).  Although, strictly speaking, the Veteran did not fail to report for the examination, but rather was unresponsive to VA's attempts to schedule the same, the Board is left in essentially the same position.  Reasonable attempts were made to schedule the examination, but the Veteran did not cooperate with VA.  

The Board will therefore proceed with adjudication based on the evidence of record as there is no indication that future attempts to schedule an examination would be more fruitful than the prior attempt(s).  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is a two-way street and that if the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence).

II.  Change in Diagnostic Code

For the reasons set forth below, the Board finds the Veteran warrants three 10 percent ratings under Diagnostic Codes 5259, 5003, and 5271.  Because these three ratings result in a higher rating that the 20 percent rating currently assigned under Diagnostic Code 5262, the Board will replace the 20 percent rating under Diagnostic Code 5262 with the three 10 percent ratings under Diagnostic Codes 5259, 5003, and 5271.  As such, the rating under Diagnostic Code 5262 will be discontinued.

The Board notes that the Veteran's 20 percent rating for left leg disability has been in effect since October 2010.  This is more than 10 years but less than 20 years; the rating is not protected, and there is no reduction in rating or severance of service connection from a change in the diagnostic code as a result of the Board's action.  Cf. Murray v. Shinseki, 24 Vet. App. 420 (2011) (a change in diagnostic code for a protected disability rating that was in effect for 20 years or more could constitute an impermissible reduction in rating under 38 C.F.R. § 3.951(b)); see also Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011) (service connection was not severed, as contemplated by § 3.957 that protects service connection in effect for 10 years or more, simply because a diagnostic code associated with a disability was corrected to more accurately determine the benefit to which a veteran may be entitled).  As such, the Board may proceed with the change to Diagnostic Codes.


III.  Laws and Regulations

A. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.)  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

B.  Diagnostic Codes (DCs)

DC 5256 provides that favorable ankylosis of a knee warrants a 30 percent evaluation. Ankylosis is considered to be favorable when the knee is fixed in full extension, or in slight flexion at an angle between zero degrees and 10 degrees.  A 40 percent evaluation requires that the knee be fixed in flexion at an angle between 10 degrees and 20 degrees.

DC 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

DC 5258 provides that a 20 percent evaluation is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 

DC 5259 provides that a 10 percent rating is warranted for surgically removed semilunar cartilage that is symptomatic. 

DC 5260 pertains to limited flexion of the knee.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.

DC 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.

DC 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating. Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating. 

DC 5263 assigns a 10 percent rating for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).

DC 5270 governs ankylosis of the ankle, and provides a 20 percent rating for ankle ankylosis in plantar flexion, less than 30 degrees.  A 30 percent rating is provided for ankle ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between zero degrees and 10 degrees.  A 40 percent rating is provided for ankle ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion, or eversion deformity.  Id.  Normal ankle joint motion is from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion. 

DC 5271 governs limited motion of ankle, providing respective ratings of 10 and 20 percent for moderate or marked limited motion. 

DC 5272 governs ankylosis of the subastragalar or tarsal joint, providing a 10 percent rating for a good weight-bearing position, and a 20 percent rating for a poor weight-bearing position. 

DC 5273 provides that malunion of the os calcis or astragalus with moderate deformity warrants a 10 percent rating, and malunion of the os calcis or astragalus with marked deformity warrants a 20 percent rating. 

DC 5274 provides a 20 percent rating for an astragalectomy. 

C.  Factual Background 

For the reasons set forth below, the Board has discontinued the Veteran's initial 20 percent rating under Diagnostic Code 5262.  In place of Diagnostic Code 5262, the Board has assigned the following separate three initial ratings:  1) a 10 percent rating under Diagnostic Code 5259; 2) a 10 percent rating under Diagnostic Code 5003; and 3) a 10 percent rating under Diagnostic Code 5271.  This change in Diagnostic Codes represents a rating increase for the Veteran.

The Veteran contends that his left leg disability warrants a higher disability evaluation than the current 20 percent rating.  He asserts that he was discharged from the Army National Guard due to his service connected left leg and knee disabilities.  

In September 2004, the Veteran underwent a left partial medial and partial lateral meniscectomy.  

In May 2006, the Veteran sought treatment from an orthopedic surgeon.  He complained of intermittent left knee pain for five months.  He had been unable to squat, and he had stiffness after sitting for too long.  He reported a buckling sensation.  On physical examination, the Veteran had tenderness along the hamstrings tendon and tenderness over the patellar tendon.  X-rays did not show bony abnormality or stress fracture.  He was assessed with left knee tendonitis.

Another May 2006 X-ray noted that no chondrocalcinosis was seen.  The Veteran had some mild patellofemoral joint space spur formation, without acute injury.  No pathologic soft tissue calcifications were seen.

An in-service May 2007 consultation sheet noted the Veteran had an eleven-month history of left leg pain.  He began limping during a two mile road march.  He was "seen previously.  Diagnosed with stress fracture."  The Veteran stated there was no improvement.  

In June 2007, the Veteran described pain in his left leg near the ankle, also described as "distal leg, above shin."  The pain was worse with running and walking.  He had no neurological symptoms.  He stated the pain began a year prior during mobilization while he was performing a ruck march.  He reported he had "difficulty in walking even short distances due to pain."  He was assessed with a closed stress fracture of the tibia and was put in a short leg cast for 6 weeks.  The cast was removed in the beginning of August 2007, and he was given a boot-cast for three weeks.

A September 2007 MRI showed no signal changes in the tibia to indicate tibial stress fracture or anterior tibial stress syndrome.  September 2007 X-rays showed no evidence of acute fracture or malalignment of the left ankle or left tibia.  There was a well-corticated bony density distal to the fibula. 

An October 2007 bone scan showed mild increased activity with both knees, particularly the medial right knee and to a much lesser extent, both ankles that was likely degenerative in nature.  No focal abnormal activity was seen within the mid-portions of either the tibia or fibula. 

An October 2007 duplex ultrasound of the left leg venous system was normal.  There was no evidence of deep or superficial venous thrombosis in the left leg.

A March 2008 MRI showed partial medial meniscectomy and partial lateral meniscectomy, anterior cruciate ligament with partial tearing or degeneration, effusion, and mild degeneration of the proximal tibia.

In June 2008, the Veteran was afforded a VA examination.  The Veteran reported persistent weightbearing pain extending from his left knee down to the left ankle, "for which no clearly established diagnosis has evolved."  The examiner reviewed his records, showing numerous visits to military medical facilities with complaints involving his left knee and left lower leg.  When his pain first began in June 2006 after a road march he was told he had "shin splints."  From time to time he also had a diagnosis of sprained left ankle.  Without confirmatory X-ray, he was given a presumptive diagnosis of stress fracture after 10 months of symptoms.  

The examiner noted a December 2006 X-ray was "normal" and described "no dreaded black line" or callus formation in his tibia.  The Veteran reported his leg was no better after being casted for 8 weeks.  Post-military he sought private treatment, which included MRI, X-rays, ultrasound and bone scan, all of which were "negative."  His symptoms in his left leg are "clearly related to his level of activity."  The Veteran did not describe swelling.  He continued to limp after walking more than very short distances.  On physical examination, he had no evident limp, and his legs appeared identical, with no evidence of any swelling at midcalf level and equal circumferential tape measurements in both legs.  There was no fluid in his left knee.  He had a range of motion of his left knee from zero to 140 degrees.  His ligaments were stable.  He had minimal tenderness to pressure in the popliteal area but no palpable cyst was found.  The Veteran pointed out an area in the lower third of his left leg on the outer aspect where he has a feeling of discomfort on deep pressure.  

He had "complete ankle motion to 15 degrees dorsiflexion and 40 degrees plantar flexion," with no indication of instability of his left ankle in inversion or eversion.  The examiner noted that the Veteran's descriptions of his symptoms appeared to be completely credible and without amplification.  The examiner stated that there was no evidence to support a diagnosis of a stress fracture of his left tibia, and that in the examiner's judgment, his symptoms were more consistent with a chronic exertional compartment syndrome, exercise-induced.

In October 2008, the Veteran reported pain and discomfort about his left knee.  On physical examination he had tenderness around the left foreleg, especially over the anterior shin area, suggestive of tendonitis.  His left knee showed effusion, pain and tenderness along the medial joint line and patella-femoral area, and to a lesser degree, laterally.  His range of motion was from zero to 120 degrees.  His knee was stable.  He was assessed with osteoarthritis of the left knee. 

The Veteran's private physician, Dr. R., in a June 2009 letter, described the Veteran's knee limitations with squatting, walking long distances, and physical training.  These activities increased his leg problems and he had pain with use.  Dr. R. found that the Veteran was unable to sustain pushups, two mile runs, two and a half mile walks, six mile bike rides or 800 yard swims.  Dr. R. noted that intense physical training may worsen his symptoms.  His osteoarthritis of the left knee was noted to be permanent, and that the Veteran would continue to have pain from his knee to his mid-tibia. 

Contained in accompanying June 2009 treatment records, the Veteran reported he continued to have pain and stiffness secondary to his osteoarthritis of his left knee.  He had difficulty stooping, squatting, running and waking long distances.  He also reported pain with pivoting, twisting and kneeling.  He had difficulty with stairs, and a decreased ability to "participate in activities."  He denied clicking, buckling and giving-way symptoms.  He had left medial joint line tenderness, and tibial tuberosity tenderness.  He had a painful range of motion of the left knee from zero to 120 degrees.  He had no instability. 

A July 2009 Boston VA medical center (VAMC) record included the Veteran's report of being medically discharged from the National Guard due to left knee pain and limitations.  He set up the appointment with the VA physician to have his disability reevaluated and increased.  He was noted to have a history of left knee osteoarthritis and a longstanding problem with his knee.  He reported left knee arthroscopy in September 2004.  He stated he had continued to experience pain after the arthroscopy with an exacerbation in June 2006 during a march with a heavy pack.  He has walked with a limp since June 2006.  The VA physician noted the Veteran had an MRI in March 2008 which showed a partial ACL tear and degenerative changes.  Pain referred to lower anterior tibial area.  At the time of the evaluation, the Veteran worked for a laboratory corporation and had limitation on ability to work due to his knee.  He used Tylenol and a knee sleeve to treat his left knee symptoms.

In August 2013, the Veteran was afforded a VA examination of his left knee.  The Veteran was noted to have a history of shin splints (medial tibial stress syndrome) diagnosed in 2007 and leg length alignment asymmetry diagnosed in 2013.  The Veteran did not report that flare ups impacted the function of his knee and lower leg.  He had left knee flexion to 115 degrees with painful motion objectively noted at 115 degrees.  He had left knee extension to zero degrees.  After repeat range of motion testing, his left knee range of motion remained from zero to 115 degrees.  He endorsed excess fatigability, pain on movement, swelling, instability of station, disturbance of locomotion, and interference with sitting, standing and weight-bearing as a result of his left knee.  

The examiner reported that when he grasped the Veteran's s left ankle with his right hand and pressed down on the left patella against the femur with his left hand (to demonstrate patella-femoral pain), the Veteran felt pain at the left distal tibia and internal malleolus.  The Veteran did not have tenderness or pain to palpation for the joint line or soft tissues of the knee. He had full strength with flexion and extension of the knee.  He had normal stability testing and no evidence or history of recurrent patellar subluxation/dislocation.  He was noted to have shin splints with pain on compression of the distal tibia, and pain with running.  He was also noted to have a diagnosis of chronic exertional compartment syndrome with distal tibial pain on exertion or compression.  His left leg measured one inch shorter than his right leg.  

The examiner incorrectly noted that the Veteran had not had any knee surgery or meniscal conditions.  The examiner noted that X-rays did not show degenerative or traumatic arthritis, nor show patellar subluxation.  His knee and leg condition impacted his ability to work since he was unable to continue working in overseas activities because he could not meet the physical qualifications necessary for deployment.  The examiner noted that the Veteran did not have objective clinical indications of left knee instability or laxity, but he experienced functional impairment in his left ankle which was "difficult to quantify, manifested by pain and impaired range of motion."  The Veteran was able to relieve this pain and return to ambulation by ceasing activity which resulted in the symptomatology.  It was noted that he had been medically evaluated by military, VA, and civilian resources without diagnosis of exertional compartment syndrome.  In the opinion of the 2013 VA examiner, the Veteran's current symptoms were at least as likely as not a result of his service. 

As a follow-up to the August 2013 VA examination, which focused on the Veteran's left knee, the Veteran was provided a September 2013 VA examination which addressed his left ankle symptoms.  The Veteran was noted to have a prior diagnosis of left ankle tendonitis from 2006.  He reported a left shin condition with onset of symptoms in 2006.  The Veteran stated that his left ankle pain with weight-bearing continued since 2006, and the pain was associated with distal shin pain with weightbearing.  He did not report that flare-ups further impacted the function of his ankle.  He had full plantar flexion (45 degrees) and dorsiflexion (20 degrees) of the left ankle without objective evidence of painful motion.  Repeat testing provided the same range of motion measurements.  He was noted to have disturbance of locomotion and interference with sitting, standing and weight-bearing due to his left ankle.  His ankle was not painful to palpation.  His muscle strength was normal throughout his ankle motion.  His ankle was stable upon testing.  He was noted to have "shin splints" in his left leg, due to pain on compression of the distal tibia, and pain with running.  

The examiner also noted the June 2007 diagnosis of a stress fracture of the tibia.  A September 2013 X-ray of the ankle showed a small well-corticated osseous fragment distal to the fibular head, which likely represented a prior avulsion injury.  His left ankle was noted to impact his ability to work because weight-bearing activity caused left ankle pain.  The examiner noted that the "left lower leg pain increased stressors on the left ankle joint."  "Years of increased stressors and altered gait would result in the Veteran's current left ankle condition."  The examiner noted that it was "reasonable to associate" the Veteran's left ankle condition with his service-connected left lower leg condition.  The examiner opined that it was at least as likely as not that the Veteran's left ankle tendonitis proximately due to the Veteran's service-connected lower extremity condition.

In July 2016, the Veteran appeared for a VA examination.  At the examination, the Veteran reported flare-ups of left distal shin and ankle pain with prolonged weight bearing activities.  The VA examiner stated that determining the extent of motion loss during flares required resort to speculation.  

Regarding the Veteran's knee, the examiner opined that the Veteran had chronic exertional compartment syndrome or "shin splints."  The Veteran reported flare ups that manifested as increased left distal shin pain with prolonged weight-bearing activities.  The Veteran also reported functional impairment due to this pain with standing and walking.  The Veteran's range of motion was equal bilaterally and normal for the Veteran's body habitus.  There was evidence of pain with weight bearing and localized tenderness over the distal anterior shin on the left side only.  There was no ankylosis or joint instability bilaterally.  The examiner was unable to state without speculation whether pain, weakness, fatigability, or incoordination limited the Veteran's functional ability over time or during flare ups.  There was no leg length discrepancy.  The Veteran's prior knee surgery was noted, but the examiner reported that the Veteran was asymptomatic from that standpoint.  The examiner did not report passive and active joint testing for pain. 

Regarding the Veteran's ankle, the July 2016 VA examiner opined that the Veteran had left ankle tendonitis that was either incurred in service or secondary to his service-connected left leg disability.  The Veteran reported flare ups that manifested as increased distal shin and ankle pain with prolonged weight bearing.  The Veteran also reported functional impairment due to left ankle and shin pain with weight-bearing activities.  Ankle range of motion was normal bilaterally.  There was evidence of pain with weight bearing and tenderness over the Veteran's medial and anterior left ankle and distal shin on the left side only.  The examiner was unable to state without speculation whether pain, weakness, fatigability, or incoordination limits the Veteran's functional ability over time or during flare ups.  There was no ankylosis or joint instability.  The Veteran denied a history of malunion of the calcaneus or talus; however, the examiner (incorrectly) noted that the Veteran had not had a history of "shin splints," and possibly of a stress fracture.  The examiner (incorrectly) noted that imaging studies of the knee had not been done.  The examiner did not report passive and active joint testing for pain.

In April 2017, the Veteran appeared for a VA examination.  Regarding the Veteran's knee and lower leg, the examiner diagnosed the Veteran with left knee tendonitis, left knee meniscal tear, knee joint osteorarthritis, and shin splints.  The examiner noted that the Veteran used a cane for a couple of years starting in 2007 and that he was now unable to run and unable to walk without a limp and pain and now used a knee brace when participating in physical activity.  The Veteran stated that the pain in the distal left leg was predictably produced by walking more than a mile and that the pain resolves after about an hour of rest.  The examiner noted that the Veteran reported no flare ups of the knee and/or lower leg.  The examiner noted that pain, diminished endurance, and an inability to run resulted in functional loss or functional impairment of the left knee joint.  

Regarding left knee range of motion, the Veteran exhibited abnormal flexion from 0 to 130 degrees and abnormal extension from 0 to 130 degrees.  This impaired range of motion impaired the Veteran's ability to squat and lift.  The examiner noted pain on examination that caused functional loss while in flexion.  The examiner no evidence of pain with weight bearing, no localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions without exhibiting functional loss or loss in the left knee range of motion.  The Veteran was not being examined immediately after repetitive use over time and the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  

The examiner noted that pain and incoordination limited the Veteran's functional ability with repetitive use over time.  The examiner was unable to describe this functional loss in terms of range of motion because the Veteran was not being evaluated following repetitive use over time and, thus, there was no objective basis for quantification.  The examiner provided no response regarding flare-ups.  The examiner further noted that the Veteran's left knee exhibited less movement than normal due to ankylosis, adhesions, etc. [that cause] a disturbance of locomotion.  

Regarding muscle strength, the Veteran's left knee exhibited 5/5 normal strength in flexion and extension with no reduction in muscle strength, no muscle atrophy, and no ankylosis.  The examiner noted no left knee history of recurrent subluxation and no history of lateral instability.  The examiner noted a history of recurrent effusion that manifested when the Veteran walked more than one mile.  The examiner noted that joint stability testing was performed and no joint instability was noted.  The Veteran exhibited normal anterior instability, normal posterior instability, normal medial instability, and normal lateral instability.  

The examiner noted that the Veteran had chronic exertional compartment syndrome in his left knee that did not affect the left range of motion.  However, it did manifest with pain in the Veteran's anteromedial distal leg when walking more than one mile that resolved with an hour of rest.  The examiner noted that the Veteran had left knee meniscal tear that resulted in a partial meniscectomy (left lateral and medial) in September 2004.  The Veteran had no scars associated with his left knee, but he did require the regular use of a brace to assist with the left knee pain he experienced on exertion or when walking.

The examiner noted that the Veteran had received a March 2008 MRI of his knee.  The MRI indicated findings compatible with previous partial medial meniscectomy and partial lateral meniscectomy showing partial tearing or degeneration of the anterior cruciate ligament, effusion, and mild degeneration of the proximal tibia.  The examiner noted that the radiological studies were consistent with current diagnoses, symptoms, and history.  

Functionally, the examiner opined that the Veteran's current disability affected the Veteran's ability to perform occupational tasks that required running or ambulating as a regular part of normal duties.  The examiner noted that the Veteran was no longer physically able to go on deployments to war zones with his Department of Defense civilian job because of his exertional compartment syndrome that has resulted in diminished earning potential.  The examiner noted evidence of pain on passive range of motion testing of the left knee, but no evidence of pain when the left knee joint was used in a non-weight bearing capacity.  

Regarding the Veteran's left ankle, the examiner diagnosed the Veteran with an avulsion fracture of the distal fibula, first diagnosed in September 2013.  The examiner stated that the Veteran had pain in the ankle region that was just proximal to the ankle, medial shin to level of ankle.  The examiner noted no flare-ups of the ankle.  The Veteran stated he had functional loss or functional impairment of his left ankle due to pain and diminished endurance.  

Regarding range of motion, the left ankle exhibited normal range of motion, with dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  The examiner noted no pain, no evidence of pain with weight bearing, no localized tenderness or pain on palpation of the joint or associated soft tissue, and no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least three repetitions for his left ankle, with no loss of range of motion.  The Veteran was not being examined for his left ankle immediately after repetitive use over time and the examination was neither medical consistent or inconsistent with the Veteran's statements concerning functional loss with repetitive use over time.  

While the examiner noted that pain, fatigue, weakness, lack of endurance and incoordination significantly limited the Veteran's ability with repeated use over a period of time, the examiner was not able to describe these limitations in terms of range of motion.  The examiner explained that the Veteran was not being evaluated following repeated use over a period time, and, thus, there was no objective basis for quantification.  The examiner provided no response regarding flare-ups, but noted that there was a disturbance of locomotion that contributed to the Veteran's left ankle disability.

Regarding left ankle strength testing, the Veteran scored 5/5 normal strength in both plantar flexion and dorsiflexion, with no noted reduction in muscle strength, no atrophy, and no ankylosis.  While there was suspected left ankle instability, the anterior drawer test and the talar tilt test showed no laxity compared to the opposite side.  The examiner stated that the Veteran did not have, nor ever have, "shin splints," stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), nor had the Veteran ever had a talectomy (astragalectomy).  The examiner noted no scars, nor did the examiner note any of assistive devices for the Veteran to use as a normal mode of locomotion.

The examiner noted that the ankle's imaging studies did not document any degenerative or traumatic arthritis.  In July 2016 imaging of the left ankle, there is no fracture, dislocation, or significant bone or joint abnormality and no significant change from the September 2013 X-rays, which noted no acute fracture with anatomic alignment, preserved mortise, a small well-corticated osseus fragment distal to the fibular head (likely related to a prior avulsion injury), and unremarkable soft tissues.  The examiner noted that the Veteran's left ankle disability resulted in impairment for jobs that required running, extensive walking, or negotiating uneven terrain.  The examiner further noted that the Veteran was still actively employed, but that he could not deploy to the field and that he had been placed in a lower paying position in his shop.  The examiner noted no pain on passive range of motion testing and no pain when the joint is used in non-weight bearing.  The examiner noted that the opposing right joint was undamaged.

D.  Analysis

By way of background, the March 2016 Board decision granted the Veteran a 20 percent rating under DC 5262 because DC 5262 considered both ankle and knee disabilities.  Evidence in support of this decision included X-rays showing an avulsion injury to the Veteran's left ankle, and objective medical evidence showing knee flexion limited to 115 degrees.  Also, at one point, the Veteran's left ankle dorsiflexion was limited to 15 degrees and his plantar flexion to 40 degrees.  He also had pain with activities, to the point that many activities had to be discontinued due to pain after short periods of time.  The March 2016 decision found that the Veteran's complaints of ongoing pain were credible, as they had been consistent since 2006.  

The March 2016 decision noted that since the terms "moderate" and "marked" had not been defined in the rating schedule, VA must evaluate all the evidence to the end that its decisions are "equitable and just" rather than applying a mechanical formula.  38 C.F.R. § 4.6.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 were considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Given the current evidence of record, the Board found that the Veteran had moderate knee and ankle disability as a result of impairment of the tibia and fibula. 

The March 2016 decision explained why it evaluated the Veteran's claim under DC 5262.  The Board noted that physicians had struggled to diagnose the Veteran's pain and functional limitation symptoms.  The Veteran had been treated for a stress fracture even though imaging studies did not show a stress fracture.  He had been diagnosed with tendonitis of the left knee and left ankle.  The Veteran had been diagnosed with compartment syndrome by one VA examiner, and had another VA examiner hint that this diagnosis was incorrect (was not diagnosed throughout the Veteran's medical treatment).  He had also been diagnosed with left knee osteoarthritis, left ankle avulsion injury, and a left knee ACL tear/degeneration.  Thus, the March 2016 Board decision concluded that the Veteran's rating under DC 5262, for impairment of the tibia and fibula, appeared to be an appropriate analogous rating as the rating took into consideration the Veteran's knee and ankle in providing criteria for ratings.  Additionally, the Veteran's description of his pain, (in the distal leg, above the shin) fit a rating based on a disability of the tibia and fibula.

In spite of the foregoing, the Board has determined that the existing rating under DC 5262 will be replaced with three separate 10 percent ratings under Diagnostic Codes 5259, 5003, and 5271, which will result in higher overall rating for the Veteran's left leg disability.  

The Board will now re-evaluate the Veteran's left knee and ankle conditions under separate diagnostic codes specific to the  knee and ankle.

i.  Left Knee Diagnostic Codes

Regarding DC 5256, the Veteran's VA examinations consistently indicated that the Veteran has no ankylosis, except for a note in the April 2017 VA examination.  The Board notes that the examiner subsequently contradicted this comment by marking down that the Veteran did not have ankylosis on the examination form.  Since this was the only possible indication of ankylosis that was later contradicted by the same examiner, and in light of all of the other determinations that that the Veteran does not have left knee ankylosis, the Board finds that the Veteran is not entitled to a rating under DC 5256.  

Regarding DC 5257, the Veteran has not exhibited lateral instability or recurrent subluxation.  Thus, the Veteran is not entitled to a rating under DC 5257.

Regarding, DC 5258, the Veteran's medical records reveal that the Veteran had a partial meniscectomy (cartilage removal) on active duty was followed by frequent pain and effusions.  However, there is no evidence that the Veteran also experiences frequent locking of his left knee.  Thus, the Veteran is not entitled to a rating DC 5258.

Regarding DC 5259, the Veteran's medical records reveal that the Veteran underwent a partial meniscectomy, which is the removal of knee cartilage.  After the surgery, the Veteran consistently reported symptoms of stiffness, tenderness, pain, and a buckling sensation.  Thus, the Veteran is entitled to a 10 percent rating under DC 5259.

Regarding DC 5260, the Veteran's left knee flexion was, at the lowest, 115 degrees with pain at 115 degrees.  Thus, the Veteran is not entitled to a rating under DC 5260.

Regarding DC 5261, the Veteran's left knee extension has consistently been noted to be full (zero), and therefore a compensable extension rating is not warranted under DC 5261.  Thus, the Veteran is not entitled to a rating under DC 5261.

Under DC 5263, the Veteran has not been diagnosed with genu recurvatum.  Thus, the Veteran is not entitled to a rating under DC 5263.  

However, DC 5003 provides a 10 percent rating for arthritis with painful motion when the range of motion does not meet the compensable level for the affected joint.  The Veteran has a diagnosis of left knee osteoarthritis and has exhibited noncompensable left  knee joint limitation of motion, with pain motion.  As such, the Veteran's left knee osteoarthritis would warrant a 10 percent rating under DC 5003.  

In sum, the Veteran's left knee is entitled to a 10 percent rating under DC 5259 and a 10 percent rating under DC 5003.  

ii.  Left Ankle Diagnostic Codes

Under DC 5270, the Veteran has exhibited no left ankle ankylosis.  Thus, the Veteran is not entitled to a rating under DC 5270.

Under DC 5271, the Veteran's left ankle was once noted to have dorsiflexion to 15 degrees and plantar flexion to 40 degrees, but generally had full dorsiflexion and plantar flexion.  Given the range of motion tests of record, he would not warrant a 10 percent rating under DC 5271 because his limitation of motion was not moderate.  However, as the joint is actually painful, it is entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.  As such, the Veteran's left ankle could warrant a 10 percent rating separate from his left knee 20 percent rating.  Thus, the Veteran is entitled to a 10 percent rating under DC 5271.  

Under DC 5272, as noted above, the Veteran has exhibited no ankylosis in his left ankle.  Thus, the Veteran is not entitled to a rating under DC 5272.

Under DC 5273, the Veteran's left ankle has exhibited no deformity.  Thus, the Veteran is not entitled to a rating under DC 5273.  

Under DC 5274, the Veteran has not undergone any ankle surgeries, specifically to include the removal of his left ankle astragalus.  Thus, the Veteran is not entitled to a rating under DC 5274.

In sum, the Veteran's left ankle is entitled to a 10 percent rating under DC 5271.  

The Veteran is not entitled to ratings under DC 5262 and separate knee and ankle ratings under DC 5259, DC 5003, and DC 5271 because DC 5262 contemplates both knee and ankle disabilities.  As such, to combine these ratings would be pyramiding of compensation under multiple diagnostic codes to the same symptoms and is, thus, not allowed.  

In sum, the present 20 percent rating under DC 5262 is discontinued and replaced.  In its place, the Board finds that the current evidence of record supports a 10 percent rating under Diagnostic Code 5259; a 10 percent rating under Diagnostic Code 5003; and a 10 percent under Diagnostic Code 5271.  


ORDER

Entitlement to an initial 10 percent rating for symptomatic removal of left knee cartilage under Diagnostic Code 5259 is granted.

Entitlement to an initial 10 percent rating for painful arthritic left knee motion under Diagnostic Code 5003 is granted.

Entitlement to an initial 10 percent rating for painful ankle motion under Diagnostic Code 5271 is granted.

The 20 percent rating previously in effect under Diagnostic Code 5262 is replaced by the three 10 percent ratings outlined above.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


